Mr. Justice Dibell delivered the opinion of the court. 3. Bills and notes, § 255*—when holder may recover on note for stock of insolvent corporation. The holder of a note acquired in good faith before maturity from a corporation may recover thereon against the maker, notwithstanding that the holder hafi knowl-' edge that the instrument was given the corporation in payment for its stock, where he was not aware at the time the note was given, as well as when he acquired it, that the stock was valueless because of the insolvency of the company. ’ 4. Bills and notes, § 412*—who has burden of shoioing that one is not good faith holder. The burden of showing that a person is not an innocent holder of a note rests on the maker. 5. Bills and notes, § 462*—instruction as to recovery by holder of note given without consideration. An instruction in an action on a note by a subsequent holder, that he could not recover if the instrument was given without consideration, held not to correctly state the law. Carnes, P. J., took no part in this decision.